Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38062 Page 1 of 10


                                                                                                                650 Page Mill Road
                                                                                                          Palo Alto, CA 94304-1050
                                                                                                                 PHONE 650.493.9300
                                                                                                                   FAX 650.493.6811

                                                                                                                    www.wsgr.com




   Honorable Dana M. Sabraw
   James M. Carter and Judith N. Keep
   United States Courthouse
   333 West Broadway
   San Diego, CA 92101


               RE: Qualcomm Inc. v. Apple Inc., 3:17-cv-1375-DMS-MDD (S.D. Cal.)

   Your Honor:

            We are counsel for Matt Warren. Mr. Warren is an esteemed San Francisco-based
   attorney who has represented several third party witnesses in the Qualcomm v. Apple litigation,
   including Google LLC, on a subpoena to YouTube. On March 6, 2019, when Google learned
   that its employee, Mr. Sivasithambaresan, would be testifying in this case and that he had
   somehow previously been represented by Apple’s own counsel at WilmerHale, it arranged for
   Mr. Warren to provide Mr. Sivasithambaresan with independent counsel.

            Mr. Warren reached out to Apple’s counsel early on March 7. That morning, he told
   Richard O’Neill of WilmerHale that Mr. Sivasithambaresan was ready and willing to testify at
   trial, and simply asked that he be sent a trial subpoena to do so. This routine request was
   intended to protect Mr. Sivasithambaresan from any suggestion that he was playing favorites
   between the parties in the case. Mr. Warren requested a trial subpoena based solely on his
   judgment of his client’s best interests and without ever talking to anyone connected to
   Qualcomm about the matter. At no point did Mr. Warren suggest that Mr. Sivasithambaresan
   would not testify.

           Unknown to Mr. Warren at the time, and left unsaid by Mr. O’Neill during their phone
   call, was that Apple had already represented to the jury in its opening statement that Mr.
   Sivasithambaresan, supposedly motivated by his anger toward Qualcomm, would be voluntarily
   appearing in the case. Mr. Warren’s otherwise-routine subpoena request threatened to
   undermine Apple’s characterization of Mr. Sivasithambaresan’s intent. Rather than tell Mr.
   Warren why Apple did not want to send a subpoena, and without any basis whatsoever, Apple
   had the audacity to characterize Mr. Warren’s subpoena request as “witness tampering” in court
   on March 7.1 That charge, indeed any suggestion of impropriety, is absolutely false.


               1
           We have not yet been able to obtain copies of the transcripts of the recent Court
   proceedings, and have learned of this issue only from filings in the case available on PACER.



                   AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                            SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
   Letter to court.docx
Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38063 Page 2 of 10




   March 11, 2019
   Page 2

          Mr. Warren immediately informed Apple’s counsel that the story of tampering that Apple
   had concocted was baseless. In response, at 6 p.m. on March 7, Apple emailed, but did not
   serve, Mr. Warren with a trial subpoena, purporting to demand his appearance in San Diego, 500
   miles away, the next morning at 8:30 a.m.

           When we were retained, at 1:00 a.m. on March 8, we told Apple that the subpoena was
   facially invalid.2 We urged Apple to recant its allegation and apologize to Mr. Warren. To this
   point, Apple has not done so. It has provided no substantive response, and apparently continues
   to spread its scurrilous narrative with nothing whatsoever to support it. Apple also has not
   withdrawn its sanctionable subpoena.3

          We would be happy to discuss these matters with the Court at its convenience, whether
   by phone from our office in Palo Alto, or in person with sufficient notice.



                                                    Respectfully submitted,

                                                    WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation

                                                    /s

                                                    David H. Kramer




          2
             In addition to Apple’s failure to serve, the subpoena violated Rule 45’s geographical
   limitations and its prohibition against the imposition of undue burden by purporting to require
   Mr. Warren to undertake last minute air travel, while simultaneously gathering documents and
   creating a privilege log, all within roughly 12 hours. For the same reasons, the subpoena also
   violated Rule 45(d)(3)(A)(i) by failing to allow a reasonable time to comply. It also directly
   sought the contents of Mr. Warren’s conversations with his client, Mr. Sivasithambaresan, and so
   violated the rule against seeking “disclosure of privileged or other protected matter.” Fed. R.
   Civ. Proc. 45(d)(3)(A)(iii). Rule 45(d)(1) mandates sanctions for such misuse of the subpoena
   process.
          3
              Copies of our correspondence with Apple’s counsel are attached hereto as Exhibit A.
Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38064 Page 3 of 10




                               EXHIBIT A
   Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38065 Page 4 of 10


Grubbs, Deborah

From:                           Kramer, David
Sent:                           Friday, March 08, 2019 2:25 AM
To:                             bchen@fr.com; brooks@fr.com
Subject:                        Apple/Qualcomm -- Matt Warren



Ms. Chen and Ms. Brooks

I understand that you are in the heat of a trial and imagine that your focus is elsewhere. That would
help explain why you emailed my client, Matt Warren, a facially invalid and abusive trial subpoena at 6 p.m.
yesterday purporting to compel him to appear today at 8:30 a.m. 500 miles away in San Diego. Mr. Warren
retained me early this morning to respond.

The subpoena, which has not been properly served, violates Rule 45 of the Federal Rules of Civil Procedure in
multiple respects. That same rule mandates that sanctions be imposed under the circumstances.

More fundamentally, the premise underlying your subpoena -- your allegation of supposed impropriety with
respect to the trial testimony of Mr. Warren's client, Mr Siva -- is frivolous. The fact that you have made such
an allegation without any good faith basis, is likewise deserving of sanction.

I urge that you recant your scurrilous allegation and apologize to Mr. Warren as soon as possible.


Very truly yours,


Dave Kramer
WSGR




                                                        1
   Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38066 Page 5 of 10


Grubbs, Deborah

From:                           Juanita Brooks <brooks@fr.com>
Sent:                           Friday, March 08, 2019 5:34 AM
To:                             Kramer, David
Cc:                             Betty Chen
Subject:                        Re: Apple/Qualcomm -- Matt Warren




Based upon your email and one we received from Mr. Warren late last night I am assuming that you are now
representing Mr. Warren. We are not withdrawing the subpoena but will be happy to work with you in
scheduling Mr. Warren‘s appearance in court. Please feel free to give me a call on my cell at your earliest
convenience. 858-395-9142. Thank you. Juanita Brooks.



Sent from my iPhone

On Mar 8, 2019, at 2:25 AM, Dave Kramer <dkramer@wsgr.com<mailto:dkramer@wsgr.com>> wrote:


Ms. Chen and Ms. Brooks


I understand that you are in the heat of a trial and imagine that your focus is elsewhere. That would help explain
why you emailed my client, Matt Warren, a facially invalid and abusive trial subpoena at 6 p.m. yesterday
purporting to compel him to appear today at 8:30 a.m. 500 miles away in San Diego. Mr. Warren retained me
early this morning to respond.

The subpoena, which has not been properly served, violates Rule 45 of the Federal Rules of Civil Procedure in
multiple respects. That same rule mandates that sanctions be imposed under the circumstances.

More fundamentally, the premise underlying your subpoena -- your allegation of supposed impropriety with
respect to the trial testimony of Mr. Warren's client, Mr Siva -- is frivolous. The fact that you have made such
an allegation without any good faith basis, is likewise deserving of sanction.

I urge that you recant your scurrilous allegation and apologize to Mr. Warren as soon as possible.


Very truly yours,


Dave Kramer
WSGR




                                                        1
   Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38067 Page 6 of 10
This email and any attachments thereto may contain private, confidential, and privileged material for the sole
use of the intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by
others is strictly prohibited. If you are not the intended recipient, please contact the sender immediately and
permanently delete the original and any copies of this email and any attachments thereto.


***************************************************************************************************
*************************
This email message is for the sole use of the intended recipient(s) and may contain confidential
and privileged information. Any unauthorized use or disclosure is prohibited. If you are not the
intended recipient, please contact the sender by reply email and destroy all copies of the original
message.
***************************************************************************************************
*************************




                                                        2
Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38068 Page 7 of 10


                                                                                                           650 Page Mill Road
                                                                                                     Palo Alto, CA 94304-1050
                                                                                                            PHONE 650.493.9300
                                                                                                              FAX 650.493.6811

                                                                                                               www.wsgr.com




   Juanita R Brooks
   Fish and Richardson
   12390 El Camino Real
   San Diego, CA 92130

   Richard W. O’Neill
   Wilmer Cutler Pickering Hale and Dorr
   60 State Street
   Boston, MA 02109


             Re:        Subpoena to Matthew Warren in Qualcomm Inc. v. Apple Inc., 3:17-cv-1375-
                        DMS-MDD (S.D. Cal.)

   Dear Counsel:

           I write again as counsel for Matt Warren to whom you emailed an abusive and facially
   invalid trial subpoena at 6 pm on Thursday March 7. The subpoena, which has not been served,
   demanded he appear 500 miles away in San Diego at 830 a.m. on March 8, that is, the very next
   morning.

           I was retained by Mr. Warren at 1 a.m. on March 8 and told you immediately that your
   subpoena violated Federal Rule of Civil Procedure 45 in multiple respects and warranted
   sanctions. I also reiterated what Mr. Warren had already told you himself – your charge that that
   there had been improper interference with the testimony of his client, Arjuna Sivasithambaresan,
   was specious. I told you that you should recant any suggestion of impropriety and promptly
   apologize to Mr. Warren. You responded that you were not “withdrawing” the subpoena, and
   ignored my requests. My client thus remains under the cloud of your sham subpoena, and the
   cloud of your scurrilous accusations.

           The problems with your trial subpoena are myriad. In addition to your failure to serve it
   properly, the subpoena violated Rule 45’s geographical limitations and its prohibition against the
   imposition of undue burden by purporting to require Mr. Warren to undertake last minute air
   travel, while simultaneously gathering documents and creating a privilege log, all within roughly
   12 hours. For the same reasons, the subpoena also violated Rule 45(d)(3)(A)(i) by failing to
   allow a reasonable time to comply. It also directly sought the contents of Mr. Warren’s
   conversations with his client, Mr. Sivasithambaresan, and so violated the rule against seeking
   “disclosure of privileged or other protected matter.” Fed. R. Civ. Proc. 45(d)(3)(A)(iii). Your




               AUSTIN     BEIJING BOSTON   BRUSSELS HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                        SAN DIEGO  SAN FRANCISCO SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
   convertMe.docx
Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38069 Page 8 of 10




   Richard W. O’Neill
   Juanita R Brooks
   March 10, 2019
   Page 2


   willful violations of Rule 45 mandate quashing the subpoena and the imposition of sanctions. Id.
   45(d)(1).

           But the procedural improprieties here pale in comparison to your attempt to smear Mr.
   Warren with the suggestion that he has in any way interfered in the trial testimony of Mr.
   Sivasithambaresan. The suggestion is nonsense.

           As you know, Mr. Warren has represented several third party witnesses in connection
   with the Apple/Qualcomm litigation, including Mr. Sivasithambaresan’s employer, Google on a
   subpoena to YouTube. When Google learned on March 6 that its employee, Mr.
   Sivasithambaresan, would be testifying in the case and that he had somehow been represented by
   Apple’s own counsel at WilmerHale, it arranged that day for Mr. Warren to provide Mr.
   Sivasithambaresan with independent counsel.

            Mr. Warren reached out to Apple’s counsel early on March 7. That morning, he told
   Richard O’Neill of WilmerHale that Mr. Sivasithambaresan was ready and willing to testify at
   trial, and simply asked that he be sent a trial subpoena to do so. This routine request was
   intended to protect Mr. Sivasithambaresan from any suggestion that he was playing favorites
   between the parties in the case. Mr. Warren requested a trial subpoena based solely on his
   judgment of his client’s best interests and without ever talking to anyone connected to
   Qualcomm about the matter. At no point did Mr. Warren suggest that Mr. Sivasithambaresan
   would not testify.

           Unknown to Mr. Warren at the time, and left unsaid by Mr. O’Neill during their phone
   call, was that Apple had already represented to the jury in its opening statement that Mr.
   Sivasithambaresan, supposedly motivated by his anger toward Qualcomm, would be voluntarily
   appearing in the case. Mr. Warren’s otherwise-routine subpoena request threatened to
   undermine Apple’s aggressive characterization of Mr. Sivasithambaresan’s intent. Rather than
   tell Mr. Warren why Apple did not want to send a subpoena, and without any basis whatsoever,
   you had the audacity to characterize Mr. Warren’s subpoena request as “witness tampering” in
   court later that day. To further that lie, you indulged in the charade of sending Mr. Warren a
   trial subpoena, perhaps in the expectation that it would cause him to withdraw as Mr.
   Sivasithambaresan’s counsel.
Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38070 Page 9 of 10




   Richard W. O’Neill
   Juanita R Brooks
   March 10, 2019
   Page 3


           We again insist that you promptly recant any suggestion of impropriety by Mr. Warren,
   and issue an apology. Should you refuse to do so, we will act to hold Apple and its counsel
   accountable for fabricating their witness-tampering theory and for their abuse of the discovery
   process.

                                                   Very truly yours,

                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                                   /s

                                                   David H. Kramer
  Case 3:17-cv-01375-DMS-MDD Document 669 Filed 03/11/19 PageID.38071 Page 10 of 10


Grubbs, Deborah

From:                             Betty Chen <bchen@fr.com>
Sent:                             Sunday, March 10, 2019 1:26 PM
To:                               Kramer, David; Juanita Brooks; richard.o'neill@wilmerhale.com
Subject:                          Re: Apple's Trial Subpoena to Matt Warren




David,

We are in receipt of your letter. As an initial matter, can you please state whether you accept service of the
subpoena to Mr. Warren? If not, we will continue to move forward with serving him through a process server as
we had attempted to do on Thursday and Friday, but we wanted to provide you and your client with an
opportunity to accept service.

Thanks,
Betty


From: Dave Kramer <dkramer@wsgr.com>
Date: Sunday, March 10, 2019 at 12:52 PM
To: Juanita Brooks <brooks@fr.com>, "bchen@fr.com" <bchen@fr.com>, "richard.o'neill@wilmerhale.com"
<richard.o'neill@wilmerhale.com>
Subject: Apple's Trial Subpoena to Matt Warren

Please see the attached letter.

This email and any attachments thereto may contain private, confidential, and privileged material for the sole
use of the intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by
others is strictly prohibited. If you are not the intended recipient, please contact the sender immediately and
permanently delete the original and any copies of this email and any attachments thereto.


***************************************************************************************************
*************************
This email message is for the sole use of the intended recipient(s) and may contain confidential
and privileged information. Any unauthorized use or disclosure is prohibited. If you are not the
intended recipient, please contact the sender by reply email and destroy all copies of the original
message.
***************************************************************************************************
*************************




                                                           1
